Citation Nr: 1241048	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-15 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for posttraumatic stress disorder.

3.  Entitlement to service connection for vision loss.

4.  Entitlement to service connection for athlete's foot.

5.  Entitlement to service connection for a stomach disorder.

6.  Entitlement to service connection for a right shoulder disorder.

7.  Entitlement to service connection for a low back disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from January 24, 2003 to October 31, 2003 and from January 4, 2005 to June 8, 2005, with additional active duty service thereafter.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

In November 2012, prior to the promulgation of a decision in this appeal, the Veteran notified VA that he wished to withdraw his appeal regarding the claims of entitlement to service connection for bilateral hearing loss, posttraumatic stress disorder (PTSD), vision loss, athlete's foot, a stomach disorder, a right shoulder disorder, and a low back disorder.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of the claims for entitlement to bilateral hearing loss, PTSD, vision loss, athlete's foot, a stomach disorder, a right shoulder disorder, and a low back disorder, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 7105.  A substantive appeal may be withdrawn on the record at a hearing or in writing, at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b).  Withdrawal may be made by a veteran or his authorized representative.  38 C.F.R. § 20.204(a). 

By a July 2007 rating decision, the RO denied entitlement to bilateral hearing loss, bilateral tinnitus, PTSD, vision loss, athlete's foot, a stomach disorder, a right shoulder disorder, a left ankle disorder, and a low back disorder.  In April 2008, the Veteran filed a notice of disagreement (NOD).  In March 2009, the RO issued a statement of the case (SOC) regarding the nine service connection claims.  In April 2009, the Veteran perfected an appeal.  38 C.F.R. § 20.202.  In March and October 2011 supplemental SOCs (SSOCs), the RO continued the denials of the Veteran's nine service connection claims.  In a May 2012 rating decision, the RO granted service connection for a left ankle disorder.  In a July 2012 SSOC, the RO continued the denials of eight of the Veteran's claims.  In an August 2012 rating decision, the RO granted service connection for bilateral tinnitus.  In an August 2012 SSOC, the RO continued the denials of the remaining seven service connection claims.  The Veteran did not file NODs regarding the May 2012 or August 2012 rating decisions.  

In a November 2012 submission, the Veteran requested that his appeal and hearing request be withdrawn.  This is sufficient to withdraw the issue on appeal.  38 C.F.R. § 20.204(b), (c).  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to these issues.  38 C.F.R. § 20.204(c).  Accordingly, the Board does not have jurisdiction to review the appeal as to the issues of entitlement to service connection for bilateral hearing loss, PTSD, vision loss, athlete's foot, a stomach disorder, a right shoulder disorder, and a low back disorder.


ORDER

The appeal regarding the issues of entitlement to service connection for bilateral hearing loss, PTSD, vision loss, athlete's foot, a stomach disorder, a right shoulder disorder, and a low back disorder is dismissed.




____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


